Judge Hobson’s
dissenting opinion:
Loy declined to accept the certificate. He failed to qualify. The office became vacant, and he ¡had no interest in the controversy. He was only a nominal party to the action, and his failure to answer the petition did not relieve the plaintiff of the necessity of taking his proof as provided by the statute. The office of sheriff is a matter of public interest, and the mere failure of a nominal party, who had no interest in the office, should not be allowed to confer the office on one who may in fact have no right to it. The certificates of the officers who conducted the election and counted and canvassed the returns show appellant was not elected. These official certificates are prhm fa-cie correct, and should not be overthrown by the unsustained allegations of the plaintiff’s petition where the defendant is only a nominal party, and fails to answer and defend a case in which he has no interest. I therefore dissent from the opinion.
Chief Justice Guffy' concurs in this dissent.